l'»-“`: I il . l 1511
UNITED STATES DISTRICT CoURT JAN [} 9 2019

FOR THE DISTRICT OF COLUMBIA C|erkl U.S. District & Bankruptcy

Courts for the District of Co|umbla

WILLIAM LEE GRANT II, )
Plaintiff, §
v. § Civil Action No. 18-3073 (UNA)
U.S. DEPARTMENT OF DEFENSE, §
Defendant. §
MEMORANDUM OPINION

 

“[A] complaint, containing as it does both factual allegations and legal conclusions, is
frivolous where it lacks an arguable basis either in law or in fact.” Nez'tzke v. Williams, 490 U.S.
319, 325 (1989); see Brandon v. District ofColumbia Bd. ofParole, 734 F.Zd 56, 59 (D.C. Cir.
1984). A complaint lacks an arguable basis in fact when “the facts alleged are clearly baseless, a
category encompassing allegations that are fanciful, fantastic, and delusional.” Denton v.
Hernandez, 504 U.S. 25, 33 (1992). Based on its review of the instant complaint, titled “Star
Boy Complaint,” and the allegations set forth therein, the Court deems the instant complaint
subject to dismissal as frivolous.

The Court Will grant plaintiffs application to proceed in forma pauperis and Will dismiss
the complaint as frivolous pursuant to 28 U.S.C. § l9l 5(e)(2)(B)(i). An Order consistent With

this Memorandum Opinion is issued separately.

DATE;January g ,2019 M &%//

United States District Judge

